DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on March 12, 2021.  These drawings are acceptable.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  Claim 1, line 11, “the stabilization device:” should be “the stabilization device comprising:”.  Claim 12, line 6, “coupled the battery” should be “coupled to the battery”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-5, 9-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Analysis and Design of Virtual Synchronous Machine Based STATCOM Controller” (Li) in view of the US patent of Angquist et al. (8,310,095).
As to claim 1, Li discloses a wind farm (see page 2, column 1, lines 1-4) having a 
wind farm nominal power for feeding electrical power into an electrical supply network (infinite bus, see Figure 1), comprising:  a plurality of wind power installations (a wind farm contains a plurality of wind power installations) and coupled, at a network connection point via a wind farm transformer (see page 2, column 1, lines 4-6), to the electrical supply network; and a stabilization device (STATCOM, see Figure 1) coupled to the electrical wind farm network and arranged between the plurality of wind power installations and the electrical supply network, the stabilization device being configured to improve a stability of the wind farm, the stabilization device comprising:  an inverter (inverter of STATCOM, see Figure 1); and a controller configured to control the stabilization device such that the stabilization device at the wind farm statically and dynamically emulates an electromechanical synchronous machine (see page 2, column 2, lines 27-30, the STATCOM has a virtual EMF e and virtual impedance Z implemented in the controller as a synchronous machine looking from the terminal voltage v as shown in Figure 4).  Li does not disclose the battery or the direct voltage intermediate circuit.
	Angquist discloses a STATCOM (1) (see column 1, lines 29-32 and Figure 1) connected via a transformer (2) to a transmission line (see column 8, lines 38-40), comprising:  a battery (5) (see column 6, lines 16-18 and 29-31, column 7, lines 23-24, and Figure 1) configured to provide battery electrical power; a direct voltage intermediate circuit (6) coupled to the battery (5) and configured to transmit at least the battery electrical power (see column 6, lines 14-18); and an inverter (4) (see Figure 1) coupled to the direct voltage intermediate circuit (6) and configured to feed at least the battery electrical power provided by the battery (5) via the direct voltage intermediate circuit (6) (see column 6, lines 14-18 and Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the STATCOM of Angquist as the stabilization device in the system of Li, in order to improve a black start of the electrical supply network.
	As to claim 2, the stabilization device of Li is configured to operate in a voltage impressing manner (see page 3, QV loop to control the magnitude of EMF in order to regulate the terminal voltage).
	As to claim 4, the stabilization device of Li is coupled at the network connection point between the wind farm transformer and the electrical supply network (infinite bus) (see Figure 1)
	As to claim 5, the stabilization device of Angquist includes:  a transformer (2) coupled at an output of the inverter (4) and configured to transform a voltage of the at least the battery electrical power (see column 6, lines 14-18 and Figure 1).
	As to claim 9, the stabilization device of Li is configured to feed the electrical power into the electrical supply network and/or into the wind farm network and/or extract power from the electrical supply network and/or from the wind farm network (see page 3, the STATCOM is supposed to provide or absorb reactive power).
	As to claim 10, the stabilization device of Li is configured to support the electrical supply network using a reactive power voltage characteristic (see page 3, the STATCOM is supposed to provide or absorb reactive power only).
	As to claim 11, the plurality of wind power installations of Li operate in a current impressing manner using a full converter (grid interface converter, see Figure 1).
	As to claim 12, Li discloses a stabilization device (STATCOM) for a wind farm (see page 2, column 1, lines 1-4 and Figure 1), having a plurality of wind power installations (a wind farm contains a plurality of wind power installations), for coupling the wind farm to a wind farm network, the stabilization device comprising:  an inverter (inverter of STATCOM, see Figure 1); and a controller configured to control the stabilization device such that the stabilization device at the wind farm statically and dynamically emulates an electromechanical synchronous machine (see page 2, column 2, lines 27-30, the STATCOM has a virtual EMP e and virtual impedance Z implemented in the controller as a synchronous machine looking from the terminal voltage v as shown in Figure 4).  Li does not disclose the battery or the direct voltage intermediate circuit.
	Angquist discloses a STATCOM (1) (see column 1, lines 29-32 and Figure 1) connected via a transformer (2) to a transmission line (see column 8, lines 38-40), comprising:  a battery (5) (see column 6, lines 16-18 and 29-31, column 7, lines 23-24, and Figure 1) configured to provide an electrical power; a direct voltage intermediate circuit (6) (see column 6, lines 14-18) coupled to the battery (5) and configured to transmit at least the electrical power provided by the battery (5) (see column 6, lines 14-18); and an inverter (4) (see Figure 1) coupled to the direct voltage intermediate circuit (6) and configured to supply at least the electrical power provided by the battery (5) via the direct voltage intermediate circuit (6) (see column 6, lines 14-18 and Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the STATCOM of Angquist as the stabilization device in the system of Li, in order to improve a black start of the electrical supply network.
As to claim 13, the stabilization device of Li is configured to operate in a voltage impressing manner (see page 3, QV loop to control the magnitude of EMF in order to regulate the terminal voltage).
As to claim 15, the stabilization device of Angquist comprises:  a transformer (2) coupled to an output of the inverter (4), configured to transform a voltage of the electrical power (see column 6, lines 14-18 and Figure 1).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Angquist as applied to claim 1 above, and further in view of the US patent application publication of Oya et al. (2017/0240050).
As to claim 3, Li in view of Angquist disclose all of the claimed features, as set 
forth above, except for the DC-DC converter.  Oya discloses a DC-DC converter (13) which steps up or down the voltage of a battery (12) (see paragraph [0016], lines 1-3, 5-8, and 11-12, and Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have connected the DC-DC converter of Oya between the battery and the direct voltage intermediate circuit of Li in view of Angquist, in order to provide a desired voltage on the direct voltage intermediate circuit.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Angquist as applied to claim 1 above, and further in view of the US patent application publication of Alonso Sadaba et al. (2010/0237834).
As to claim 6, Li in view of Angquist disclose all of the claimed features, as set 
forth above, except for the stabilization device configured to operate the wind farm coupled to the electrical supply network with a low short circuit power.  Alonso Sadaba discloses a wind farm coupled to an electrical supply network (grid) with a low short circuit power (see paragraph [0025], lines 2-4).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the stabilization device configured to operate the wind farm coupled to the electrical supply network with a low short circuit power, in order to operate the wind farm safely and efficiently.
Claim(s) 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Angquist.
As to claim 7, Li in view of Angquist disclose all of the claimed features, as set 
forth above, except for the battery configured based on the wind farm nominal power and a distance between the stabilization device and the wind farm; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the battery based on the wind farm nominal power and a distance between the stabilization device and the wind farm, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claim 8, Li in view of Angquist disclose all of the claimed features, as set 
forth above, except for the battery configured to store at least 1 percent of the wind farm nominal power; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the battery to store at least 1 percent of the wind farm nominal power, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claim 16, Li in view of Angquist disclose all of the claimed features, as set 
forth above, except for the battery configured to store at least 5 percent of the wind farm nominal power; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the battery to store at least 5 percent of the wind farm nominal power, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claim 17, Li in view of Angquist disclose all of the claimed features, as set 
forth above, except for the battery configured to store at least 10 percent of the wind farm nominal power; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the battery to store at least 10 percent of the wind farm nominal power, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Angquist as applied to claim 1 above, and further in view of the US patent application publication of Oya et al. (2017/0240050).
As to claim 14, Li in view of Angquist disclose all of the claimed features, as set 
forth above, except for the DC-DC converter.  Oya discloses a DC-DC converter (13) which steps up or down the voltage of a battery (12) (see paragraph [0016], lines 1-3, 5-8, and 11-12, and Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have connected the DC-DC converter of Oya between the battery and the direct voltage intermediate circuit of Li in view of Angquist, in order to provide a desired voltage on the direct voltage intermediate circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836